ICJ_118_ApplicationGenocideConvention_HRV_SRB_2009-01-20_ORD_01_NA_00_FR.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
    OF THE CRIME OF GENOCIDE
             (CROATIA v. SERBIA)


          ORDER OF 20 JANUARY 2009




               2009
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRE
          u VENTION ET LA RE
                           u PRESSION
       DU CRIME DE GEu NOCIDE
             (CROATIE c. SERBIE)


       ORDONNANCE DU 20 JANVIER 2009

                          Official citation :
   Application of the Convention on the Prevention and Punishment
            of the Crime of Genocide (Croatia v. Serbia),
        Order of 20 January 2009, I.C.J. Reports 2009, p. 54




                       Mode officiel de citation :
    Application de la convention pour la prévention et la répression
              du crime de génocide (Croatie c. Serbie),
      ordonnance du 20 janvier 2009, C.I.J. Recueil 2009, p. 54




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-071056-5
                                             No de vente :   947

                                     20 JANUARY 2009

                                         ORDER




APPLICATION OF THE CONVENTION ON THE PREVENTION
    AND PUNISHMENT OF THE CRIME OF GENOCIDE
               (CROATIA v. SERBIA)




APPLICATION DE LA CONVENTION POUR LA PRÉVENTION
      ET LA RÉPRESSION DU CRIME DE GÉNOCIDE
               (CROATIE c. SERBIE)




                                      20 JANVIER 2009

                                      ORDONNANCE

                                                                       54




             COUR INTERNATIONALE DE JUSTICE

                             ANNÉE 2009                                          2009
                                                                              20 janvier
                                                                             Rôle général
                             20 janvier 2009                                    no 118



    APPLICATION DE LA CONVENTION
 POUR LA PRE
           u VENTION ET LA RE
                            u PRESSION
        DU CRIME DE GEu NOCIDE
                        (CROATIE c. SERBIE)




                           ORDONNANCE


Présents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
           MM. RANJEVA, SHI, KOROMA, BUERGENTHAL, OWADA, SIMMA,
           TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA,
           juges ; M. COUVREUR, greffier.


  La Cour internationale de Justice,
  Ainsi composée,
  Après délibéré en chambre du conseil,
  Vu l’article 48 du Statut de la Cour et les articles 31, 44 et 79 de son
Règlement,
  Vu la requête enregistrée au Greffe de la Cour le 2 juillet 1999,
par laquelle la République de Croatie a introduit une instance
contre la République fédérale de Yougoslavie « pour violation de
la convention pour la prévention et la répression du crime de
génocide »,
   Vu l’ordonnance en date du 14 septembre 1999, par laquelle la Cour a
fixé au 14 mars 2000 et au 14 septembre 2000, respectivement, les dates
d’expiration des délais pour le dépôt du mémoire de la République de

                                                                        4

     APPLICATION DE CONVENTION GÉNOCIDE (ORDONNANCE 20 I 09)           55

Croatie et du contre-mémoire de la République fédérale de Yougoslavie,
  Vu l’ordonnance en date du 10 mars 2000, par laquelle le président
de la Cour, à la demande de la Croatie, a reporté au 14 septembre
2000 et au 14 septembre 2001, respectivement, les dates d’expi-
ration des délais pour le dépôt du mémoire et du contre-mémoire,
et l’ordonnance en date du 27 juin 2000, par laquelle la Cour,
à la demande de la Croatie, a reporté au 14 mars 2001 et
au 16 septembre 2002, respectivement, les dates d’expiration de ces
délais,
  Vu le mémoire de la République de Croatie, déposé dans le délai
ainsi prorogé,
  Vu les exceptions préliminaires à la compétence de la Cour et à
la recevabilité de la requête qui ont été soulevées par la République
fédérale de Yougoslavie dans le délai fixé pour le dépôt du contre-
mémoire tel que prorogé ;
   Considérant que la Cour, dans son arrêt en date du 18 novembre
2008, a notamment conclu que, sous réserve de ce qu’elle a déclaré
concernant la deuxième exception préliminaire soulevée par la Partie
défenderesse, elle a compétence, sur la base de l’article IX de la conven-
tion pour la prévention et la répression du crime de génocide,
pour connaître de la requête de la République de Croatie ;
   Considérant que, au cours d’une réunion que le président de la
Cour a tenue avec les représentants des Parties le 12 janvier 2009,
M. Saša Obradović, coagent de la Serbie, se référant notamment
au délai total de dix-huit mois dont la Croatie avait disposé
pour la préparation de son mémoire, a sollicité un délai égal
de dix-huit mois pour la préparation du contre-mémoire de son
gouvernement ; et que S. Exc. Mme Andreja Metelko-Zgombić, co-
agent de la Croatie, a déclaré que, compte tenu notamment de
la longue période de temps dont avait bénéficié la Serbie pour étudier
le mémoire de la Croatie, son gouvernement considérait que le
délai sollicité pour le dépôt du contre-mémoire paraissait trop
long ;
  Compte tenu des vues des Parties,

  Fixe au 22 mars 2010 la date d’expiration du délai pour le dépôt du
contre-mémoire de la République de Serbie ;
  Réserve la suite de la procédure.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le vingt janvier deux mille neuf, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour
et les autres seront transmis respectivement au Gouvernement de la

                                                                        5

    APPLICATION DE CONVENTION GÉNOCIDE (ORDONNANCE 20 I 09)    56

République de Croatie et au Gouvernement de la République de
Serbie.

                                             Le président,
                                    (Signé) Rosalyn HIGGINS.
                                                Le greffier,
                                   (Signé) Philippe COUVREUR.




                                                                6

